DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 10,356,892 to Hamada et al. (“Hamada”).
 	Regarding claim 1, Hamada teaches an imaging device comprising: 
a housing including an intake port and a discharge port and at least partially made up of a heat dissipation member (See Column 9 Lines 57-67: the housing which includes rear cover 11 and bottom cover 12 are made of a metallic material such that heat transferred from the duct base 100 is diffused in the housing and naturally dissipated, thus having a higher heat dissipation effect and lower occurrence of a heat spot compared with other non-metallic material.  Further, Figure 1A reference number 5 is the intake side and reference number 6 in Figure 1B is the exhaust side) ; 
an imaging sensor for converting light into an electrical signal disposed inside the housing (reference number 17 is the sensor circuit board and it converts light received by the image pickup device to electric signals); 
a first circuit board disposed inside the housing and on which a first heat-generating component for processing a signal from the imaging sensor is mounted (reference number 300 is the main circuit  board and it is electrically connected to the sensor circuit board 17 and 300 performs image processing, video outputting, etc.); 
a first heat dissipation plate for transferring heat from the first heat-generating component to the housing (heat is transferred from the processor on circuit board 300 to the unit 1001 which includes heat sink fins to dissipate heat; see Figure 5); and 
a fan disposed adjacent to the first heat dissipation plate, taking in outside air through the intake port, air-cooling the first heat dissipation plate with the taken-in outside air, and blowing out the air from the discharge port (reference number 130 is a fan; the intake-side duct cover 5 is formed with a first outside air intake port 51 to introducing outside air and the exhaust side duct cover 6 is formed with an outside exhaust port 60 for discharging the introduced air to the outside, see Column 6 lines 3-7), wherein 
the first heat dissipation plate is provided with a heat sink (the heat dissipation plate of unit 1001 is provided with a heat sink including the fins of unit 100 within 1001), wherein 
the fan takes in the air in a rotation axis direction and discharges the air in an outer circumferential direction, and wherein the discharged air is blown to heat dissipation fins of the heat sink and discharged from the discharge port (with reference to Figure 4, the fan 130 has blades which are rotated to thereby suck air from the intake port 131 and discharge air from the exhaust port 132, see Column 6 from Line 52; further when the fan is operated, outside air is sucked from the first duct opening and air is ventilated between the plurality of fin groups arranged on the duct  base, and heat of the fin group is transferred to the air, the air is discharged from the exhaust port 132, see Column 8 from line 26.
 	Regarding claim 2, Hamada teaches the imaging device according to claim 1, wherein the intake port, a fan discharge port of the fan, the heat dissipation fins of the heat sink, and the discharge port are linearly arranged in a direction orthogonal to the rotation axis of the fan so that the air taken in from the intake port is linearly discharged toward the discharge port inside the housing (with respect to Figures 1A-1B, the intake port to discharge port are linearly arranged in a direction from reference number 5 to reference number 6, or the y-axis; the fan discharge port of the fan and the fins are in between reference number 5 to 6 in the y-axis direction, and the y-axis is orthogonal to the rotation axis of the fan which is seen in Figure 4, reference number 130).
 	Regarding claim 3, Hamada teaches the imaging device according to claim 1, comprising a second heat-generating component mounted on the first circuit board and mounted on a surface different from the first heat-generating component, and a second heat dissipation plate for transferring heat from the second heat-generating component to the housing (heat generated from the rear side of the main circuit board 300 is diffused to the heat diffusion plate 201 and the main circuit board holder 200, see Column 9 from Lines 4-8, where plate 201 is a second heat dissipation plate for transferring heat from the heat-generating components on the rear side of circuit board 300).
 	Regarding claim 5, Hamada teaches an imaging device comprising: a housing including an intake port and a discharge port and at least partially made up of a heat dissipation member; an imaging sensor for converting light into an electrical signal disposed inside the housing; a first circuit board disposed inside the housing and on which a first heat-generating component for processing a signal from the imaging sensor is mounted; a first heat dissipation plate for transferring heat from the first heat-generating component to the housing; and a fan disposed adjacent to the first heat dissipation plate, taking in outside air through the intake port, air-cooling the first heat dissipation plate with the taken-in outside air, and blowing out the air from the discharge port (the above features are addressed above with claim 1), 
wherein a partition plate of a fan duct cover is disposed between the fan and the imaging sensor, wherein the imaging sensor, the fan duct cover, the fan, and the first circuit board are arranged in this order, and wherein the first heat dissipation plate is disposed between the fan and the first circuit board (with reference to Figure 5, reference number 140 is a partition plate of a fan duct cover and is between the fan 130 and the sensor which is mounted on 300; the heat dissipation plate, which includes at least 100 is between the fan 130 and first circuit board 300).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada as applied to claim 1 above, and further in view of U.S. Pub. No. 2006/0071325 to Tanaka (“Tanaka”).
 	Regarding claim 4, Hamada teaches the imaging device according to claim 1, but is silent on comprising a second circuit board disposed side by side with the first circuit board inside the housing and equipped with a third heat-generating component, and a third heat dissipation plate for transferring heat from the third heat-generating component to the housing.
	Tanaka teaches that in a semiconductor device a plurality of heat dissipation plates can be placed separately in a manner to cover a plurality of high-temperature portions that are present separately so that the temperature of the device can be efficiently suppressed.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hamada with that of Tanaka to place multiple heat dissipation plates corresponding to a plurality of heat generating components to further reduce heat that is trapped within the device according to the number of heat generated devices present.  
Allowable Subject Matter
Claims 6-8 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697